DETAILED ACTION
	This is the first office action or US Application 16/527,334 for a Cable Management Arm.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 13-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,072,190 to Chen et al.  Regarding claim 1, Chen et al. discloses a cable management arm comprising a first cable management arm (10) to connect to a first connector (18) of a first rail kit (72) of a computing device, and a .
There is a rail kit comprising a retainer (38, see col. 4, lines 51-53) to connect to a connector of a second rail kit (74) of the computing device, an inner slide (24) pivotally connected to the retainer, and an outer slide (26) slidably connected to the inner slide, wherein the rail kit pivotally attaches to the connector via a pin (48 or 52).
Regarding claim 2, the first cable management arm includes a first cable management arm extension and the second cable management arm includes a second cable management arm extension.  Regarding claim 3, the cable management arm allows for the computing device to be extended further from a rack.  Regarding claim 4, the rail kit supports the first cable management arm, the second cable management arm, and the connector as the computing device is extended from a rack (see figs. 5-8).  Regarding claim 5, the size of the computing device does not limit the claim because the computing device is not positively recited in the claim.
Regarding claim 7, the connector (14) attaches to the outer slide (26) of the rail kit.  Regarding claim 8, the first rail kit (72) of the computing device and the second rail kit (74) of the computing device are parallel.  Regarding claim 9, the connector (14) is c-shaped (see fig. 1) and connects via pins (not numbered in figure 1) to the first cable management arm and the second cable management arm.
Regarding claim 10, Chen et al. discloses a cable management arm comprising a first cable management arm (10) including a first set of cable retainers (32), to connect 
There is a rail kit comprising a retainer (38, see col. 4, lines 51-53) to connect to a connector of a second rail kit (74) of the computing device, an inner slide (24) pivotally connected to the retainer, and an outer slide (26) slidably connected to the inner slide, wherein the rail kit pivotally attaches to the connector via a pin (48 or 52).
	Regarding claim 13, the first cable management arm includes a first cable management arm extension and the second cable management arm includes a second cable management arm extension.  Regarding claim 14, the first cable management arm extension and the second cable management arm extension each include at least one cable retainer.  Regarding claim 15, the size of the computing device does not limit the claim because the computing device is not positively recited in the claim.
	Regarding claim 17, Chen et al. discloses a method comprising providing the cable management arm disclosed in claim 1; attaching the first cable management arm (10) to the first connector (18) of the first rail kit (72) of the computing device; attaching the second cable management arm (12) to the second connector (20) of the first rail kit (72) of the computing device; and attaching the retainer to the second rail kit (74) of the computing device.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  Regarding claims 6, 11, and 12. Chen et al. discloses the .
Regarding claim 16, the size of the computing device does not limit the claim because the computing device is not positively recited in the claim.  However, Chen et al. does not specifically disclose the first and second set of cable retainers as larger than cable retainers used for 1U computing devices.  However, a change in size is a design preference that has been held to be obvious to one of ordinary skill in the art, and it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have adjusted the size depending on the size of the cables.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6715718 to Chen et al.
US 2013/0140408 to Chen et al.
US 10225945 to Chen et al.	US 10638636 to Chen et al.
The above prior art discloses various cable management arms.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632